Exhibit HOLLINGER INC. CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, March 31, 2007 2007 (expressed in thousands of dollars) ASSETS CURRENT Cash and cash equivalents $ 36,986 $ 30,788 Accounts receivable 486 217 Amounts due from related parties (note 4) - - Prepaid expenses and other 1,438 1,295 Mortgage receivable (note 5) 3,275 - Assets held for sale (note 7) 1,099 7,210 Current assets of discontinued operations (note 2) - 1,184 43,284 40,694 MORTGAGES RECEIVABLE (note 5) - 11,445 INVESTMENTS (note 6) 34,352 89,174 PROPERTY AND EQUIPMENT (note 8) 119 694 RESTRICTED CASH (note 3) 1,758 1,751 FUTURE INCOME TAX ASSETS 334 10,851 LONG TERM ASSETS OF DISCONTINUED OPERATIONS (note 2) - 682 $ 79,847 $ 155,291 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 16,166 $ 10,327 Amounts due to related parties (note 4) 91,279 89,483 Income taxes payable 4,432 3,979 Dividends payable - Series II Preference Shares 4,446 5,188 Retractable preference shares (note 9) 1,702 4,423 Secured notes (note 10) 91,893 107,229 Current liabilities of discontinued operations (note 2) - 2,136 209,918 222,765 FUTURE INCOME TAXES 586 13,589 POST RETIREMENT BENEFITS 8,830 9,436 219,334 245,790 SHAREHOLDERS' DEFICIENCY CAPITAL STOCK (note 11) 345,932 345,932 CONTRIBUTED SURPLUS (note 16) 23,283 22,733 ACCUMULATED OTHER COMPREHENSIVE LOSS - (53 ) DEFICIT (508,702 ) (459,111 ) (508,702 ) (459,164 ) (139,487 ) (90,499 ) $ 79,847 $ 155,291 Contingencies and legal matters (notes 12, 13 and 14) Subsequent events (note 19) APPROVED ON BEHALF OF THE BOARD: (signed) G. Wesley Voorheis (signed) David A. Rattee Director Director See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) Three months ended Nine months ended December 31, December 31, 2007 2006 2007 2006 (expressed in thousands of dollars) BALANCE - Beginning of period $ - $ 13 $ (53 ) $ (190 ) Foreign currency translation adjustment - 13 53 216 BALANCE - End of period $ - $ 26 $ - $ 26 See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF DEFICIT (Unaudited) Three months ended Nine months ended December 31, December 31, 2007 2006 2007 2006 (expressed in thousands of dollars) DEFICIT - Beginning of period $ (502,238 ) $ (419,380 ) $ (459,111 ) $ (373,923 ) Net loss for the period (6,464 ) (22,689 ) (49,591 ) (68,146 ) DEFICIT - End of period $ (508,702 ) $ (442,069 ) $ (508,702 ) $ (442,069 ) See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Nine months ended December 31, December 31, 2007 2006 2007 2006 (expressed in thousands of dollars except share and per share amounts) REVENUE Investment and dividend income $ 467 $ 618 $ 2,548 $ 3,725 Newspaper publishing revenues - Other revenues 51 204 165 693 518 822 2,713 4,418 EXPENSES Newspaper publishing expenses - Amortization 38 58 101 174 General and administrative 812 1,223 4,088 6,478 Directors' fees 103 184 361 588 Stock-based compensation (note 15) - - 550 27 Professional fees and other expenses 2,331 4,937 11,299 12,105 Legal fees indemnity (note 4) 1,498 - 12,232 - Interest on senior secured notes 3,149 3,410 9,399 10,126 Interest expense - Series IIPreference Shares - - - 84 Interest expense - related parties 2,036 2,052 6,060 5,865 Other interest (net of recoveries) 78 152 (336 ) 501 10,045 12,016 43,754 35,948 LOSS BEFORE THE UNDERNOTED (9,527 ) (11,194 ) (41,041 ) (31,530 ) OTHER (GAINS) LOSSES Unrealized loss on investments 46 26,044 54,825 64,379 Unrealized gains on Series II Preference Shares (2 ) (1,293 ) (2,721 ) (3,196 ) Gain on sale of assets held for sale (148 ) (18,060 ) (6,850 ) (18,060 ) Gain on sale of investment (note 6) - - (4,354 ) - Net foreign currency (gains) losses (2,851 ) 7,828 (28,100 ) 2,282 (2,955 ) 14,519 12,800 45,405 LOSS BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (6,572 ) (25,713 ) (53,841 ) (76,935 ) PROVISION FOR (RECOVERY OF) INCOME TAXES Current (265 ) 491 537 855 Future 157 (3,517 ) (2,487 ) (9,676 ) (108 ) (3,026 ) (1,950 ) (8,821 ) NET LOSS FROM CONTINUING OPERATIONS (6,464 ) (22,687 ) (51,891 ) (68,114 ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS (note 2) - (2 ) 2,300 (32 ) NET LOSS FOR THE PERIOD $ (6,464 ) $ (22,689 ) $ (49,591 ) $ (68,146 ) Net income (loss) per retractable common share - Basic and diluted Net loss from continuing operations $ (0.18 ) $ (0.65 ) $ (1.48 ) $ (1.95 ) Net income from discontinued operations - - 0.07 - Net loss $ (0.18 ) $ (0.65 ) $ (1.41 ) $ (1.95 ) Weighted average shares outstanding - Basic and diluted 34,945,776 34,945,776 34,945,776 34,945,776 See accompanying notes to consolidated financial statements. HOLLINGER INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended Nine months ended December 31, December 31, 2007 2006 2007 2006 (expressed in thousands of dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss from continuing operations for the period $ (6,464 ) $ (22,687 ) $ (51,891 ) $ (68,114 ) Items not affecting cash Amortization 38 57 101 174 Stock-based compensation - - 550 27 Provision for (recovery of ) future income taxes 157 (3,517 ) (2,487 ) (9,676 ) Unrealized and realized losses on investments 46 26,044 54,825 64,379 Unrealized and realized gains on Series II Preferred shares (2 ) (1,293 ) (2,721 ) (3,196 ) Gain on sale of assets held for sale (148 ) (18,060 ) (6,850 ) (18,060 ) Gain on sale of investment (note 6) - - (4,354 ) - Foreign exchange on secured notes (1,395 ) 4,642 (15,336 ) (194 ) Other (123 ) 26 (114 ) 18 (7,891 ) (14,788 ) (28,277 ) (34,642 ) Changes in non-cash items related to operating activities Accounts receivable (327 ) (55 ) (269 ) 115 Prepaid expenses and other 522 569 (143 ) (313 ) Assets held for sale - 193 - 193 Accounts payable and accrued liabilities 1,353 3,088 5,839 3,481 Income taxes payable 53 661 453 915 Amounts due to/from related parties 2,254 5,908 1,796 6,740 Post retirement benefits paid (194 ) (101 ) (606 ) (304 ) Dividends payable (68 ) 225 (742 ) 78 Net cash used in continuing operating activities (4,298 ) (4,300 ) (21,949 ) (23,737 ) INVESTING ACTIVITIES Proceeds from sale of assets held for sale 336 - 13,575 - Proceeds from sale of mortgage receivable - - 8,344 - Proceeds from sale of property and equipment - 9,405 9,405 Additions to property and equipment - (251 ) (149 ) (342 ) Proceeds from sale of investment, net (note 6) - - 4,354 - Restricted cash 2,949 6,427 (7 ) 21,944 Net cash provided by continuing investing activities 3,285 15,581 26,117 31,007 DISCONTINUED OPERATIONS Net cash provided by operating activities - (14 ) 1,348 113 Net cash provided by (used in) investing activities - (60 ) 682 (176 ) Net cash provided by (used in) discontinued operations - (74 ) 2,030 (63 ) CHANGE IN CASH AND CASH EQUIVALENTS DURING THE PERIOD (1,013 ) 11,207 6,198 7,207 CASH AND CASH EQUIVALENTS - Beginning of period 37,999 14,454 30,788 18,454 CASH AND CASH EQUIVALENTS - End of period $ 36,986 $ 25,661 $ 36,986 $ 25,661 Supplemental disclosure of financing and investing activities Interest paid $ - $ 13,252 $ - $ 6,626 Income taxes paid $ - $ 18 $ 505 $ 133 During the 3 months ended December 31, 2007 artwork with a book value of $549 was transferred from property and equipment to assets held for sale. See accompanying notes to consolidated financial statements. HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) OVERVIEW Hollinger Inc. is an open-end investment holding company and a "mutual fund corporation" under the Income Tax Act (Canada).Unless the context otherwise requires, when used in these notes, the term "Corporation" refers to Hollinger Inc. and its direct and indirect subsidiaries other than Sun-Times Media Group, Inc. ("Sun-Times", formerly Hollinger International Inc.) and its subsidiaries.The Corporation's principal non-cash asset is its interest in Sun-Times, in which it held approximately 70.0% of the voting interest and 19.7% of the equity interest at December 31, 2007 (70.0%/19.7% at March 31, 2007).Sun-Times is a newspaper publisher with assets that include the Chicago Sun-Times and a number of community newspapers in the Chicago area.For the reporting periods, the Corporation continues to sell its remaining portfolio of commercial real estate in Canada. The Corporation's Series II preference shares are retractable at the option of the holder for an amount based on the market trading value of Sun-Times Class A shares.The Corporation's common shares (the "Common Shares") are retractable, at the option of the holder, for an amount based on the market value of the Corporation's net assets, determined on a non-consolidated basis. The Corporation cannot redeem shares or declare or pay dividends in certain circumstances.These circumstances include if there are reasonable grounds for believing that the Corporation is, or would after such payment be, unable to pay its liabilities as they become due.The Corporation is currently prevented from honouring retractions of Series II preference shares and Common Shares as a consequence of: (i) it being in default under the terms of the indentures governing the 11.875% senior secured notes due March 2011 issued in March 2003 (the "Senior Notes") and the 11.875% senior secured notes due March 2011 issued in September 2004 (the "Second Priority Notes", and together with the Senior Notes, the "Secured Notes" – see note 10); and (ii) it being insolvent (see note 1). As a result of the inability by the Corporation to file its financial statements on a timely basis, on June 1, 2004, the Ontario Securities Commission (the "OSC") issued a management and insider cease trade order (the "MCTO") prohibiting certain then current and former directors, officers and insiders of the Corporation from trading in securities of the Corporation until the revocation of the MCTO.On April 10, 2007, the OSC issued an order revoking the MCTO.The revocation order stemmed from the remediation by the Corporation of its historical continuous disclosure record on March 7, The interim financial information as at, and for the three and nine months ended December 31, 2007 and 2006 has not been reviewed by the auditors of the Corporation. 1. SIGNIFICANT ACCOUNTING POLICIES Creditor protection and restructuring On August 1, 2007 (the "Filing Date"), the Corporation obtained an order (the "Initial Order") from the Ontario Superior Court of Justice (the "Ontario Court") granting it protection from its creditors under the Companies’ Creditors Arrangement Act (Canada) (the "CCAA").The protection granted to the Corporation pursuant to the Initial Order was for an initial period of 30 days expiring August 31, 2007, and has been extended by subsequent Orders of the Ontario Court to February 15, 2008.The Initial Order may be amended throughout the CCAA proceedings on motions from the Corporation, its creditors, and Page 1of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) other interested stakeholders.On August 1, 2007, the Corporation also made a concurrent petition for an Order under Chapter 15 of the United States Bankruptcy Code (the "Chapter 15 Filing")for similar relief as in the CCAA proceedings.These proceedings include the Corporation and its wholly-owned subsidiaries, Sugra Limited ("Sugra") and 4322525 Canada Inc. ("4322525") only.These companies are collectively referred to as the "Applicants". During the stay period, the Applicants are authorized to continue operations. Ernst & Young Inc. was appointed by the Court as monitor (the "Monitor"”) in the Canadian proceedings and reports to the Court from time to time on the Applicants’ cash flow and on other developments during the proceedings.Such reports are referred to herein for the information of the reader only and are expressly not incorporated by reference into these consolidated financial statements. Theinformation insuch reports has not been prepared or reviewed by the Corporationand the Corporation expressly disclaims any responsibility or liability forthe accuracy or completenessof the information contained therein. The CCAA proceedings have triggered defaults under obligations of the Secured Notes of the Applicants (see note 10).The Initial Order generally stays actions against the Applicants, including steps to collect indebtedness incurred by the Applicants prior to the Filing Date and actions to exercise control over the Applicants’ property.The Initial Order grants the Applicants the authority to pay outstanding and future wages, compensation, salaries, employee and pension benefits, vacation pay, retention and similar bonuses and other obligations to employees; the costs of goods and services, both operating and of a capital nature, provided or supplied after the date of the Initial Order; rent under existing arrangements payable after the date of the filing; and such other reasonable amounts as are necessary for the Applicants to carry on business in the ordinary course, based on a cash flow filed with the Ontario Court and prepared by the Corporation with the assistance of the Monitor. Forward-Looking Statements These notes contain certain forward-looking statements.Words such as "will", "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" and variations of such words and similar expressions are intended to identify these forward-looking statements.Specifically, and without limiting the generality of the foregoing, all statements included in these notes that address activities, events or developments that the Corporation expects or anticipates will or may occur in the future, including such items as business strategies and measures to implement such strategies, competitive strengths, goals, expansion and growth, or references to the litigation or future success of the Corporation, its subsidiaries and the companies in which the Corporation has investments are forward-looking statements.Forward looking statements involve significant risks and uncertainties, should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of whether or not or the times at, or by which, such performance or results will be achieved.The forward looking statements contained in these notes, including references to future economic conditions and proposed courses of action, are based on management's assessment of the relevant information currently available.Although the forward looking statements contained in these notes are based upon what management of the Corporation believes are reasonable assumptions, the Corporation cannot assure investors that actual results will be consistent with these forward looking statements.Actual results could differ materially from those reflected in the forward-looking statements as a result of:(i) general economic market or business conditions; (ii) the opportunities (or lack thereof) that may be presented to and pursued by the Corporation; (iii) competitive or other actions by other entities; (iv) changes in laws; (v) the outcome of litigation or regulatory Page 2of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) proceedings; and (vi) other factors, many of which are beyond the control of the Corporation.The forward looking statements are made as of the date of these notes, and the Corporation assumes no obligation to update or revise them to reflect new events or circumstances, except as required by applicable law. Financial outlook information Financial outlook information contained in these notes, including information about prospective results of operations, financial position or cash flows that is based on assumptions about future economic conditions and proposed courses of action are based on management's assessment of the relevant information currently available.Readers are cautioned that the financial outlook information contained in these notes should not be used for purposes other than for which it is disclosed herein. Basis of presentation and going concern These consolidated financial statements have been prepared using the same Canadian generally accepted accounting principles ("GAAP") as applied by the Corporation prior to the filing for CCAA.While the Applicants have filed for and been granted creditor protection, these consolidated financial statements continue to be prepared using the going concern concept, which assumes that the Corporation will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The CCAA proceedings provide the Corporation with a period of time to stabilize its financial condition and develop a restructuring plan. Management believes that these actions make the going concern basis appropriate. However, it is not possible to predict the outcome of these proceedings and accordingly substantial doubt exists as to whether the Corporation will be able to continue as a going concern.Further, it is not possible to predict whether the actions taken in any restructuring will result in improvements to the financial condition of the Corporation sufficient to allow it to continue as a going concern.If a restructuring plan is not approved and the Corporation fails to emerge from CCAA, the Corporation could be forced into liquidation of the Applicants’ assets.Under a liquidation scenario, adjustments would be necessary to the carrying amounts and/or classification of assets and liabilities, in these consolidated financial statements. The Corporation's ability to continue as a going concern is uncertain due to the Initial Order, the Chapter 15 filing, the Corporation's covenant defaults under the indentures governing its Secured Notes, contingent liabilities related to various disputes, investigations, indemnities and legal proceedings (see notes 12, 13, and 14), the suspension of dividends by Sun-Times, the decline in the trading value of the Sun-Times Class A shares, the Corporation's limited cash resources, cumulative excess of the Corporation’s cash outflows over its cash inflows and the depletion of the Corporation’s non-core assets.As such, the Corporation’s realization of assets and discharge of liabilities are subject to significant uncertainty. If the "going concern" assumption was not appropriate for these consolidated financial statements, then adjustments would be necessary in the carrying values of assets and liabilities, in the reported expenses and in the balance sheet classifications used. Page 3of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) The accompanying unaudited interim consolidated financial statements have been prepared in accordance with GAAP for interim financial statements and, accordingly, certain disclosures normally included in annual financial statements prepared in accordance with GAAP are not provided.These unaudited interim consolidated financial statements have been prepared following accounting principles consistent with those used in the audited annual consolidated financial statements of the Corporation as at and for the year ended March 31, 2007.The results of operations for the interim period are not necessarily indicative of the results of operations for any other interim period or for a full fiscal year. Disposal of long-lived assets and discontinued operations A long-lived asset that meets the conditions as held for sale is measured at the lower of its carrying amount or its fair value less costs to sell. Such assets are not amortized while they are classified as held for sale. The results of operations of a component of an entity that has been disposed of, or is classified as held for sale, are reported in discontinued operations if the operations and cash flows of the component have been or will be eliminated as a result of the disposal transaction, and the entity will not have any continuing involvement in the operations of the component after the disposal transaction. 2. DISCONTINUED OPERATIONS On May 30, 2007, the Corporation sold all of the shares of its Costa Rican subsidiary, Editorial La Razon, S.A. ("ELR") that publishes La Republica, a newspaper published in Costa Rica, for total cash consideration of $2.1 million (US$2.0 million), less selling expenses of $90,000.The operating results of ELR have been eliminated from the Corporation’s current operations and the Corporation does not have a continuing involvement in the operations of ELR after May 30, 2007. Consequently the operating results and cash flows of ELR (for the period from April 1, 2007 to the date of sale May 30, 2007) and for the comparative period have been presented separately under "Discontinued Operations".The assets and liabilities of ELR have also been presented separately as discontinued operations in the balance sheet as at March 31, 2007. The net liabilities of ELR at May 30, 2007 were as follows: Assets Current assets $ 1,306 Long-term assets 607 1,913 Current liabilities 2,078 Net liabilities of discontinued operations $ (165 ) Page 4of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) The following represents the results of operations and the gain on sale of ELR, all included in discontinued operations in these consolidated financial statements: Nine months ended December 31, Three months ended December 31, Nine months ended December 31, 2007 2006 2006 Revenues $ 718 $ 936 $ 2,700 Expenses 585 938 2,710 Income (Loss) from operating activities 133 (2 ) (10 ) Income tax expense (recovery) 41 - 22 Income (Loss) from discontinued operations, net of tax 92 (2 ) (32 ) Net liabilities of discontinued operations 165 - - Proceeds on sale, net of costs of $90,000 2,043 - - Income (Loss) from discontinued operations, net of tax $ 2,300 $ (2 ) $ (32 ) There were no activities in discontinued operations for the three months ended December 31, 2007. 3. RESTRICTED CASH Restricted cash is comprised as follows: December 31, March 31, 2007 2007 Current: $ - $ - Long-term: Cash security for certain officers' indemnities (a) 531 524 Cash security for post-employment obligations (b) 1,227 1,227 1,758 1,751 $ 1,758 $ 1,751 (a) In March 2005, the Corporation established a trust in support of the indemnities by the Corporation, The Ravelston Corporation Limited ("RCL") and Argus Corporation Limited ("Argus") indemnities provided to an officer and a former officer, with a deposit of $500,000.RCL and Argus are parent companies of the Corporation. Page 5of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) (b) In April 1998, the Corporation paid to the Domgroup Ltd. Trust an amount of $1.2 million in support of group health benefits for specified retirees of the former Dominion Stores.Based on a triennial actuarial valuation, if there is a deficit in the trust, the Corporation is required to immediately fund the deficit.Alternatively, if there is a surplus, the Corporation is permitted to reduce the amount of funds held in the trust.Based on the actuarial valuation as at December 31, 2005, the Corporation's obligations were fully funded by the funds held in the trust.The Corporation is required under the trust to obtain an actuarial valuation every three years. 4. RELATED PARTIES Amounts due from and due to related parties are comprised as follows: December 31, March 31, 2007 2007 Amounts due from: The Ravelston Corporation Limited ("RCL") (a) and (b) $ 28,557 $ 25,705 Ravelston Management Inc. ("RMI") (b) 90,406 93,386 Sun-Times and its subsidiaries (c) and (d) 1,467 1,533 Former directors and other related parties 366 370 120,796 120,994 Allowance for doubtful amounts (120,796 ) (120,994 ) $ - $ - December 31, March 31, 2007 2007 Amounts due to: Former directors under share unit plan (f) $ 235 $ 243 Disputed amount due to Conrad Black ("Black") (e) 23,096 24,405 Sun-Times and its subsidiaries (c) and (d) 40,233 42,109 Disputed amounts due to Sun-Times relating to indemnities of former directors and officers (d) 27,169 18,110 Amounts accrued for Catalyst Fund General Partner I Inc. ("Catalyst") claim (g) - 3,975 Other related parties 546 641 $ 91,279 $ 89,483 Amounts due to/from related parties have been included in current assets and current liabilities, respectively.Transactions with related parties are measured at the exchange amount.Included in the Page 6of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) above liabilities are net foreign currency gains of $1.3 million for the three months ended December 31, 2007 and $12.6 million for the nine months ended December 31, Related party interest expense amounts are comprised as follows: Three months ended December 31, Three months ended December 31, Nine months ended December 31, Nine months ended December 31, 2007 2006 2007 2006 Interest expense – related parties Sun-Times (c) $ 1,358 $ 1,358 $ 4,033 $ 3,871 Black (e) 678 694 2,027 1,994 $ 2,036 $ 2,052 $ 6,060 $ 5,865 (a) This balance relates primarily to the following: (i) Three loans made to RCL in the principal amounts of $4.7 million, $4.8 million and $5.2 million, by Domgroup Ltd. ("Domgroup"), a wholly-owned subsidiary of the Corporation, to assist RMI, a subsidiary of RCL, in meeting its obligations to the Corporation under the support agreement entered into in March 2003 (the "Support Agreement") between the Corporation and RMI in connection with the Corporation’s issuance of the Secured Notes (see note 10) and thereby assist the Corporation in meeting its obligations under the Indentures, as described herein.Each of the loans is evidenced by a demand promissory note bearing interest at the prime lending rate plus 4% per annum, calculated and payable monthly, and secured pursuant to a general security agreement of RCL; and (ii) Costs of approximately $7.0 million incurred in connection with a going private transaction proposed by RCL in 2004 (the "Strategic Transaction"), which RCL agreed to reimburse to the Corporation pursuant to a reimbursement agreement.The RCL obligation to reimburse the Corporation is secured by a general security agreement. The principal amounts of these balances and any accrued interest thereon remain outstanding.Demand has been made for repayment of these amounts.Because collectibility of the amounts is uncertain, the amounts have been fully provided for in these consolidated financial statements and any interest income from related parties has been recorded on a cash basis. (b) The Corporation has claimed amounts due from RMI of $90.4 million at December 31, 2007 ($93.4 million at March 31, 2007) in connection with RMI's obligations under the Support Agreement.Amounts owing by RMI under the Support Agreement are denominated in US$ and translated at the reporting date.Such amounts do not accrue interest and are unsecured obligations of RMI.Pursuant to the Contribution Agreement (see below), RCL unconditionally guaranteed RMI's obligations under the Support Agreement, with such guarantee supported by a pledge of the RCL investment in shares of RMI. Page 7of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) On April 20, 2005, RCL and RMI were each granted protection (the "Ravelston CCAA and Receivership Order") under the CCAA and the Courts of Justice Act (Ontario).The monitor, receiver and manager (the "Ravelston Receiver") under these orders is RSM Richter Inc. (see note 14(c)).As a result, the collectibility of the amounts described in (a) and (b) above is uncertain and full provision for doubtful amounts receivable and the reversal of amounts recorded in contributed surplus but not received have been recorded in these accounts. On March 10, 2003, the date the Corporation issued the Senior Notes, RMI entered into the Support Agreement with the Corporation under which RMI agreed to make annual support payments in cash to the Corporation on a periodic basis by way of contributions to the capital of the Corporation or subordinated debt.The Corporation, RMI and RCL also entered into an agreement (the "Contribution Agreement") in this regard.Under the terms of the Contribution Agreement and following the repayment of certain related party loans, any support payments received during 2003 and 2004 were treated as contributions of capital and included in contributed surplus.The amount of the annual support payments is equal to the greater of (a) the non-consolidated negative net cash flow of the Corporation (which does not extend to outlays for retractions and redemptions in respect of the share capital of the Corporation), and (b) US$14 million per year (less any future payments of services agreement fees directly to the Corporation, and any excess in the net dividend amount received by the Corporation on the shares of Sun-Times that is over US$4.7 million per year), in either case, as reduced by any permanent repayment of debt owing by RCL to the Corporation.The timing of payment of such support amount on a quarterly basis is defined in the Indentures to be within 45 days after each of the first three quarters of the fiscal year and within 90 days of the last quarter of the fiscal year.The Support Agreement terminates upon the repayment in full of the Secured Notes.The obligations under the Support Agreement and the Contribution Agreement are the subject of a dispute with RCL and RMI. (c) This balance includes an amended promissory note of the Corporation in favour of Sun-Times dated March 10, 2003 in the principal amount of US$20.4 million.The principal amount of this promissory note bears interest at a rate of 14.25% per annum if interest is paid in cash (and 16.50% per annum if paid in kind).The aggregate outstanding principal and accrued interest was $38.6 million (US$39.1 million) at December 31, 2007, and $40.5 million (US$35.1 million) at March31,2007.Interest is calculated quarterly and all amounts owing under this promissory note are payable on demand after March 1, 2011.The Corporation paid $0.8 million (US$0.7 million) through August 31, 2003 and no further interest payments have been made to Sun-Times.Interest continues to accrue.Certain covenants under the Secured Notes restrict payment of interest.This promissory note is also secured by a pledge of the Corporation's Contribution Agreement with RCL and RMI.The promissory note is guaranteed by RCL and secured by its receivables under the RCL management services agreement with CanWest Global Communications Corp. ("CanWest").The Corporation understands that such RCL/CanWest management services agreement was terminated in May 2005.All amounts owing under the note are subordinated to the Secured Notes. On March 10, 2003, Sun-Times repurchased for cancellation 2,000,000 Sun-Times Class A shares from the Corporation at US$8.25 per share for total proceeds of $24.2 million (US$16.5 million).Sun-Times also redeemed from the Corporation, pursuant to a redemption request, all Page 8of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) of the 93,206 outstanding shares of its Series E redeemable convertible preferred stock at the fixed redemption price of $146.63 per share for total proceeds of $13.6 million (US$9.3 million). These transactions were completed in conjunction with the Corporation closing the private placement of the $120 million tranche of Senior Notes issued March 10, 2003. Proceeds from the repurchase and redemption were offset against debt due to Sun-Times by the Corporation, resulting in net outstanding debt due to Sun-Times of approximately $29.9 million (US$20.4 million) as of March 10, 2003. The debt due to Sun-Times represented amounts loaned by Sun-Times to the Corporation in connection with the cash purchase by the Corporation of special shares of Hollinger Canadian Publishing Holdings Inc., a subsidiary of Sun-Times, in 1997.In 2001, the special shares were exchanged for cash. The Corporation and Sun-Times previously reported that a committee of independent directors of Sun-Times had agreed to a partial subsequent offset of the remaining US$20.4 million of debt against amounts owed by Sun-Times to RMI and further stated that the offset was effected April 30, 2003.Although the Corporation believed final approval had been given for the offset by the committee of independent directors of Sun-Times, the committee advised that final approval of any offset was subject to appropriate due diligence and receipt of an independent fairness opinion.Upon completion of its due diligence review, the committee decided to withhold approval of the subsequent partial offset. As a result of its understanding that the subsequent partial offset had been completed on April 30, 2003, the Corporation did not pay interest on the principal amount of the debt due to Sun-Times that had been partially offset.RCL did not make the payment due on June 30, 2003 into a cash collateral account of Sun-Times securing the debt.Since that time, the Corporation has not paid interest on the principal amount that remained after the subsequent partial offset and RCL has made no further payments to the cash collateral account. (d) The Corporation has accrued approximately $27.2 million (US$27.5 million) at December 31, 2007 ($18.1 million (US$15.7 million) at March 31, 2007) relating to legal fees incurred by Black, the controlling shareholder of RCL and the Corporation's former Chairman and Chief Executive Officer, and F. David Radler ("Radler"), a shareholder of RCL and the Corporation's former President, and other former officers and directors, the reimbursement of which is being sought from the Corporation under the terms of the Corporation's alleged indemnity of these former directors and officers.This amount reflects an estimate of possible claims for legal fees incurred up to the balance sheet date under the terms of these indemnities, based on correspondence received by the Corporation.Such claims may exceed the amounts estimated if, for example, billings for legal fees were not made on a timely basis.The Corporation disputes its obligation to make any payments under the terms of these indemnities.Any indemnities in respect of criminal charges may be recoverable in the event that the indemnified party is convicted, once such conviction is no longer subject to appeal.On February 1, 2008 Sun-Times commenced proceedings in Delaware for declaratory relief and for repayment or set-off of amounts totalling more than US$60 million advanced for criminal defense costs to Black, John A. Boultbee, Peter Y. Atkinson, and Mark S. Kipnis.Black is the former Chairman, Chief Executive Page 9of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Officer, and controlling shareholder of Sun-Times.Boultbee is a former Executive Vice President of Sun-Times.Atkinson is a former Executive Vice President and Kipnis is a former Vice President, Corporate Counsel, and Secretary of Sun-Times.The complaint requests a declaration that Sun-Times has no further obligation to advance any of the defendants' fees relating to their appeals of criminal convictions, nor fees and expenses incurred after sentencing; that any such advances already made be repaid to Sun-Times; that advances made for fees and expenses relating to criminal counts on which the defendants were convicted and sentenced be repaid; and, that advances made, to the extent that the fees and expenses advanced were not actually and reasonably incurred, be repaid.This proceeding could have an impact on the amount ultimately payable, if any, by the Corporation. (e) Pursuant to an Order of the Delaware Court of Chancery, the Corporation and Black were ordered to jointly pay Sun-Times an aggregate of US$16.6 million on account of non-compete payments received by the Corporation in prior years, plus accrued interest of US$4.7 million.On July 16, 2004, Sun-Times was paid US$21.3million pursuant to this Order, of which US$15.3 million was advanced by Black and US$6.0 million was advanced by the Corporation.Black has demanded repayment from the Corporation of the amount advanced by him plus interest.The Corporation disputes any obligation to make restitution to Black (see note 14(d)).Although the Corporation disputes Black's claim for these amounts and believes that, in any event, it has a valid basis for offsetting any such amount against various unrecorded amounts contingently owing to it by Black, the consolidated balance sheets include a liability to Black for such balance, plus interest accrued at the rate of 12% per annum, which the Corporation understands was the interest rate incurred by Black to finance the payment.The amounts contingently owing to the Corporation by Black include amounts claimed in respect of the non-compete payments. (f) Effective February 24, 1999, directors of the Corporation were permitted to elect up to 100% of total fees to which they were entitled to be paid in the form of deferred share units under the Directors' Share Unit Plan, as amended (the "DSUP").For a director that elected to participate, deferred share units equal to the number of Common Shares that could have been purchased in the open market were credited to an account maintained by the Corporation for that director under the DSUP.Deferred share units are normally to be paid to the director no later than December 31 of the year following the calendar year in which the director ceased to serve, based on the market value of the Common Shares on the date of the payment.All amounts outstanding are currently due to former directors.Although the Corporation disputes these amounts and believes that, in any event, it has a valid basis for offsetting any such amount against various unrecorded amounts contingently owing to it by the former directors, the consolidated balance sheets include an amount of $235,000 at December 31, 2007 for such balance. (g) The Corporation received a demand for $4.0 million from Catalyst for costs relating to professional fees and disbursements incurred by Catalyst in connection with the court-imposed inspection of the Corporation and litigation to which the Corporation and Catalyst were parties.Catalyst is related to the Corporation by virtue of being a shareholder of the Corporation and because Newton Glassman, a former director of the Corporation, is the Managing Partner of The Catalyst Capital Group Inc.The Corporation accrued the full amount of this demand at March 31, 2007 in its consolidated financial statements.On July 12, 2007, the Corporation paid $2 million of these costs in full settlement of the Catalyst demand. Page 10of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) (h) Certain employees of the Corporation are former employees of RMI.The majority of these employees became employees of the Corporation effective January 1, 2004.The employees retained all seniority, pension benefits and other entitlements available while employed by RMI and remain beneficiaries under an existing pension plan that was administered by RCL and/or RMI.The pension plan is now being administered by Morneau Sobeco, which was appointed by the Superintendent of Financial Services.On September 28, 2007, the Corporation, its current officers and directors, TSI, Morneau Sobeco and the Superintendent entered into Minutes of Settlement settling all matters between them for a cost to the Corporation of $1.4 million.This amount is included in general and administrative expense along with other employee costs in these consolidated financial statements. (i) On February 7, 2006, the Ontario Court approved an agreement between TSI and the Ravelston Receiver.The agreement amends an agreement entered into between TSI and Argus made as of June 30, 1986 granting Argus an option to purchase and a right of first refusal with respect to the real property located at 10 Toronto Street in Toronto, Ontario.The agreement provided for the early expiration of the option and the termination of the right of first refusal in exchange for a commitment to pay a minimum of $750,000 and possible additional consideration upon the sale of the property.On May 8, 2007, TSI sold the real property located at 10 Toronto Street for $14 million.Pursuant to the Option Amending Agreement, a payment of $1.0 million was made to the Ravelston Receiver. (j) On January 16, 2007, it was agreed that Randall C. Benson ("Benson") would cease to serve as Chief Restructuring Officer ("CRO") of the Corporation after a short transition period, following which G. Wesley Voorheis ("Voorheis"), a director of the Corporation and then chairman of the Litigation Committee, would be appointed Chief Executive Officer.Pursuant to the Advisory Agreement Memorandum of Agreement ("Advisory Agreement MOA"), Benson ceased to serve as the CRO of the Corporation on March 7, 2007 and the advisory agreement effective as of July 15, 2005 (the "Advisory Agreement"), pursuant to which the CRO services were provided, was terminated.The Advisory Agreement MOA also provided that in consideration of the services rendered and milestones achieved pursuant to the terms of the Advisory Agreement, the Corporation would pay to 1379074 Ontario Ltd. ("Benson Consulting") the amount of $1 million.All payments required under the Advisory Agreement MOA have been made. On January 15, 2007, the Corporation and VC & Co. Incorporated ("VC&Co."), a corporation controlled by Voorheis, entered into an engagement agreement (the "Voorheis Engagement Agreement"), pursuant to which Voorheis agreed to act as senior executive of the Corporation subject to the satisfaction of certain conditions. On June 20, 2007, Voorheis was appointed to serve as Chief Executive Officer of the Corporation. Under the terms of a consulting services agreement effective as of April 16, 2007, VC&Co., a corporation controlled by Voorheis, will be paid a base fee of $75,000 per month and will be eligible for additional milestone fees based on substantial completion of certain milestone achievements.VC&Co. was also paid $180,000 for professional services rendered by Voorheis in his executive capacity in respect of accomplishments of Voorheis since he began rendering executive services during the period from January 15, 2007 to April 15, 2007.In addition, effective May 7, 2007, Voorheis has been issued options to acquire 1,000,000 common shares at Page 11of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) the then current market price of $0.70 per share.In the event that, during the 12 months following January 15, 2007, the Corporation issues additional common shares or securities which are convertible into, or carry the right to receive or provide the Corporation with the right to issue, additional common shares (or other equity-like securities), VC&Co. will be entitled, upon Voorheis exercising any such options, to an additional cash payment in certain circumstances.The agreement also provides for certain payments to VC&Co. in specified circumstances where the agreement is terminated in connection with a change of control of the Corporation occurring on or after August 15, 2007.These circumstances include VC&Co. terminating the agreement for good reason, which includes any termination by VC&Co. during the three-month period commencing on the date which is 90 days following such a change of control. During the three and nine-month periods ended December 31, 2007, the Corporation paid to Voorheis & Co. LLP, an advisory firm founded by and related to Voorheis, $nil and $294,000, respectively ($nil and $nil in the three and nine-month periods ended December 31, 2006) for advisory fees related primarily to the disposition of ELR and sale of Cayman Free Press Limited ("CFP"). 5. MORTGAGES RECEIVABLE December 31, 2007 March 31, 2007 1050 The Queensway (a) $ 3,275 $ 3,129 Dufferin and Lawrence (b) - 8,316 $ 3,275 $ 11,445 (a) In June 2002, the Corporation entered into an agreement for the sale of a property at 1050 The Queensway, Toronto, Ontario.The transaction closed on August 27, 2004.The sale price was $3.6 million, of which $0.9 million was received in cash on closing and $2.7 million was satisfied by a vendor take-back mortgage originally due on August 26, 2007.Interest on the mortgage is calculated quarterly at the Bank of Nova Scotia prime rate, as set from time to time. The purchaser is developing a condominium project on the property.The mortgage is secured by the property but is subordinated to financing obtained by the purchaser subsequent to the transaction for the development of the condominium project (as described more fully below).The Corporation is entitled to an additional payment of $3,000 per condominium unit sold, which based on the number of units built, may result in a maximum additional payment of $0.9 million to the Corporation once the sale of all units closes.The Corporation has not recorded this contingent receipt in its accounts. Pursuant to an Interlenders Agreement (the "Agreement"), dated February 25, 2005, between the Corporation, the Bank of Nova Scotia (the "Lender") and the Purchaser, the Corporation’s rights and entitlements were subordinated to Phase I Financing, provided by the Lender.The Agreement provides for the subordination and postponement by the Corporation to its security, rights, title and interests (including payment of any principal, interest and bonuses) to the Lender, until such time as the Lender has fully recovered amounts owing in respect of Phase I, plus $2 Page 12of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) million.As at December 31, 2007, the full amount of the vendor take-back mortgage remains outstanding.The first payment on this mortgage of $2.5 million was received February 1, 2008 (see note 19(a)).The balance on this mortgage becomes payable after the closing of the second phase of the building and after certain conditions are met which is expected to be by the end of April (b) On October 31, 2006, Domgroup sold real property located at 3087-3101 Dufferin Street and 770 Lawrence Avenue West, Toronto, Ontario for $19.6 million.Pursuant to the sale, Domgroup received proceeds consisting of cash of $9.8 million net of costs of sale and a vendor take-back mortgage for the balance.The mortgage was interest-free for the period from October 31, 2006 to October 31, 2008, and thereafter earned interest at 4.95%, calculated and payable quarterly.The whole of the principal sum of $9.8 million was due on October 31, 2009 with interest receivable on the last day of each of January, April, July and October 2009, the first payment of which would become due on January 31, 2009.The carrying value of the mortgage was reduced to $8.3 million as at March 31, 2007.On June 7, 2007, Domgroup sold the vendor take-back mortgage for $8.3 million. 6. INVESTMENTS December 31,2007 March 31,2007 No. of No. of Shares Amount Shares Amount Sun-Times Class A shares 782,923 $ 1,702 782,923 $ 4,423 Class B shares 14,990,000 32,586 14,990,000 84,689 15,772,923 34,288 15,772,923 89,112 Other 64 62 $ 34,352 $ 89,174 Sun-Times Class A and Class B shares The Corporation's principal non-cash asset is its interest in Sun-Times.On December 31, 2007, the Corporation owned, directly or indirectly, approximately 19.7% of the equity interest and 70.0% of the voting interest in Sun-Times (19.7% and 70.0%, respectively, at March 31, The Sun-Times Class A shares are listed on the New York Stock Exchange (symbol: SVN) and the Sun-Times Class B shares are not publicly listed.The two classes have identical rights with respect to cash dividends and in any sale or liquidation, but different voting rights.On all matters where the two classes vote together as a single class, including the election of Sun-Times directors, each Sun-Times Class A share is entitled to one vote and each Sun-Times Class B share is entitled to ten votes.Sun-Times Class B shares are convertible at any time at the option of the holder into Sun-Times Class A shares on a share-for-share basis.If the Corporation transfers the Sun-Times Class B shares, other than by way of a Permitted Transaction as defined in the corporate articles of Sun-Times, the Sun-Times Class B shares are automatically converted on a share-for-share basis into Sun-Times Class A shares. Page 13of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) At each of the reporting dates, the investment in the Sun-Times Class A shares and Sun-Times Class B shares is stated at fair value based on the quoted last bid price of the Sun-Times Class A shares at the end of the reporting period, without regard to any potential premiums associated with the Sun-Times Class B shares. The Corporation has obtained a report from an independent third party with respect to actual premiums realized by private and public companies in sale transactions involving multiple voting rights and actual market premiums, if any, where both classes of shares were listed and traded over the prior five calendar years.The report indicates that multiple voting right shares have realized an observed value of 0% to 26% above the trading value of non-multiple voting shares. For the purposes of its consolidated financial statements, the Corporation has not assigned any additionalvalue to these multiple voting rights.The amounts at which the investment in Sun-Times shares could be sold at any given time may differ from the fair value based on quoted market values. As at December 31, 2007 and March 31, 2007, an escrow agent held the 782,923 Sun-Times Class A shares owned by the Corporation (equivalent to 1,701,995 Series II preference shares exchangeable at 0.46 of a Sun-Times Class A share) in support of exchange requests made by holders of Series II preference shares.As at these dates, the 14,990,000 Sun-Times Class B shares owned by the Corporation were pledged as security for the Secured Notes held by U.S. Bank, National Association (formerly Wachovia Trust Company, National Association), as trustee. The Corporation has recorded an unrealized loss of $46,000 and $54.8 million in the consolidated statement of operations for the three and nine-month periods ended December 31, 2007, respectively ($26.0 million and $64.4 million for the three and nine-month periods ended December 31, 2006, respectively), relating to the decrease in the fair value of its investment in Sun-Times, including the effects of currency exchange rates, based on the last bid price of a Sun-Times Class A share at each reporting date. On December 13, 2006, Sun-Times announced that its Board of Directors had voted to suspend Sun-Times' quarterly dividend.Dividends have not been re-instated. On July 31, 2007, the Corporation and its affiliate, 4322525 Canada, Inc., which together hold a majority in voting interest of the common stock of Sun-Times, delivered a written consent in lieu of a meeting to Sun-Times adopting resolutions that (i)removed three current directors from the Sun-Times Board of Directors, (ii) increased the size of the Sun-Times Board of Directors to eleven directors and (iii) elected each of William E. Aziz, Brent D. Baird, Albrecht Bellstedt, Peter Dey, Edward C. Hannah and G. Wesley Voorheis as directors to the Sun-Times Board of Directors.Despite these appointments, during the period July 31 to September 26, 2007, STMG took steps seeking to limit the influence of the new appointees to the Board, including the precluding of the holding of any meetings of the Sun-Times Board of Directors during such period.On September 26, 2007, Sun-Times and the Corporation agreed to certain terms with respect to the Corporation's nominees on the Sun-Times board of directors.The understanding of the parties reached with respect to the standstill has been extended by consent of the parties to subsequent dates coinciding with the extension of the stay of proceedings granted to the Applicants, and is currently extended to February 13, Page 14of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) The Corporation has made a number of filings with regulators in the United States in connection with its investment in Sun-Times, including a filing in connection with the developments described above concerning the Sun-Times Board of Directors. Sale of Investment in Cayman Free Press On September 6, 2007, Holcay Holdings Ltd ("Holcay"), a wholly-owned subsidiary of the Corporation, sold its 39.99% interest in the outstanding shares of CFP.Shares were repurchased by CFP, the owner and operator of The Compass newspaper in the Cayman Islands.The agreement provided that, immediately prior to the closing of the transaction, CFP would pay a cash dividend to all of its shareholders.Aggregate proceeds from the sale of shares and Holcay's share of the CFP dividend were $4.4 million and $1 million, respectively.The investment in CFP was written off by the Corporation in its 2003 consolidated financial statements and had no remaining carrying value; accordingly, the gain on sale of CFP was $4.4 million. 7. ASSETS HELD FOR SALE December 31, 2007 March 31, 2007 Artwork $ 357 $ - Properties 742 7,210 Assets held for sale $ 1,099 $ 7,210 (a) On May 8, 2007, the Corporation sold its 10 Toronto Street property for $14 million. (b) On October 5, 2007, the Corporation entered into an agreement of purchase and sale for its Hamilton, Ontario property.The sale is for $1.9 million and is scheduled to close February 19, 2008.Transaction costs will reduce these proceeds. (c) In September 2007, the Corporation entered into various contracts to sell its collection of artwork.The collection had been appraised at between $1.1 and $1.3 million with a book value of $549,000.Certain pieces of this collection have now been sold.The book value of the remaining pieces in the collection at December 31, 2007 is $357,000.In response to claims made by Black regarding ownership of certain pieces of art to be offered for sale, the Corporation entered into a settlement agreement with Black on November 12, 2007 whereby certain personal pieces of art of nominal value have been returned to Black, while the proceeds from the sale of two other specific pieces with disputed ownership will be shared between the two parties.Further, Black has relinquished all interest and all claims in all other works of art either currently for sale at auction or otherwise in the possession of the Corporation. Page 15of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) 8. PROPERTY AND EQUIPMENT December 31, 2007 March 31, 2007 Cost Leasehold interests Artwork Office equipment and other $ 146 - 83 $ 5 549 3,549 229 4,103 Accumulated amortization Leasehold interests Office equipment and other 70 40 5 3,404 110 3,409 Net book value $ 119 $ 694 In May 2007, the Corporation moved its head office to a new location and disposed of much of its office furniture and equipment that was largely depreciated. 9. RETRACTABLE SERIES II PREFERENCE SHARES The continuity of the shares is as follows: Number of shares Amount Balance, March 31, 2007 1,701,995 $ 4,423 Unrealized gain - (2,721 ) Balance, December 31, 2007 1,701,995 $ 1,702 The Series II preference shares, first issued in 1997 at $10 per share, are exchangeable, non-voting preference shares.On May 12, 1999, the Series II preference shares became redeemable at the holder's option for 0.46 of a Sun-Times Class A share held by the Corporation for each Series II preference share.The Corporation has the option of making a cash payment of equivalent value on the redemption of the Series II preference shares.Because the Series II preference shares were recorded as a financial liability when they became redeemable for Sun-Times Class A shares, the Corporation measures the obligation based on the fair value of the Sun-Times Class A shares until the financial liability is removed from the balance sheet. In certain circumstances, the Corporation may satisfy its obligation to deliver Sun-Times Class A shares on a retraction of Series II preference shares by delivering Sun-Times Class A shares that are subject to restrictions on resale in accordance with applicable securities laws. As at December 31, 2007 and March 31, 2007, an escrow agent held the 782,923 Sun-Times Class A shares owned by the Corporation (equivalent to 1,701,995 Series II preference shares exchangeable at 0.46 of a Sun-Times Class A share) in support of exchange requests made by holders of Series II preference shares from time to time. Page 16of 38 HOLLINGER INC. Notes to Interim Consolidated Financial Statements December 31, 2007 (unaudited) (Tabular amounts are in thousands of dollars except where noted) Each Series II preference share entitles the holder to a dividend in the amount equal to the Canadian dollar equivalent of 0.46 multiplied by any dividend on a Sun-Times Class A share (less any U.S. withholding tax thereon payable by the Corporation or any subsidiary).Such entitlements, net of 5% U.S. withholding tax, are accrued based on the ex-dividend date of the Sun-Times Class A share dividend and the amounts are included in accounts payable and accrued liabilities at each reporting date. As at December 31, 2007 and March 31, 2007, the retraction of and the obligation to pay dividends on the Series II preference shares was restricted by the terms of the Indentures governing the Secured Notes so long as certain events giving rise to a default have occurred and are continuing.Events of default under the Indentures include the insolvency of RMI, failure to file certain financial statements by January 1, 2006 with the SEC, in any quarter after January 1, 2006, the failure to receive cash of US$3.055 million from RMI or Sun-Times, and the failure to pay interest due on September 1, The Corporation has recorded an unrealized gain of $2,000 and $2.7 million in the consolidated statements of operations for the three and nine-month periods ended
